Citation Nr: 1724247	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for diabetes mellitus.

2. Entitlement to service connection for a disability affecting the esophagus, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) from a Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in October 2008 that (1) continued a 40 percent evaluation for diabetes mellitus type II with hypertension and erectile dysfunction; (2) continued a 10 percent evaluation for peripheral neuropathy, left upper extremity; (3) continued a 10 percent evaluation for peripheral neuropathy, right upper extremity; (4) continued a 10 percent evaluation for peripheral neuropathy, left lower extremity; (5) continued a 10 percent evaluation for peripheral neuropathy, right lower extremity; (6) denied service connection for psoriasis; (7) denied service connection for esophagus disorder; (8) continued the denial of service connection for tinnitus based on a finding that no new and material evidence had been submitted; and (9) continued the denial of service connection for bilateral hearing loss based on a finding that no new and material evidence had been submitted.  The Veteran appealed all claims.

An interim December 2009 rating decision proposed to reduce from 40 percent to 20 percent the rating for diabetes mellitus with hypertension and erectile dysfunction.  An April 2010 rating decision reduced the rating for diabetes mellitus with hypertension and erectile dysfunction from 40 percent to 20 percent, effective July 1, 2010.

An interim November 2010 rating decision granted service connection for onychomycosis, with a noncompensable (0 percent) evaluation, effective October 29, 2010.

A July 2011 Board decision (by a VLJ other than the undersigned) remanded the case to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  In a statement received in December 2012, he withdrew the hearing request.

A November 2014 Board decision (by a VLJ other than the undersigned) (1) denied service connection for tinnitus; (2) continued a 10 percent evaluation for peripheral neuropathy, left upper extremity; (3) continued a 10 percent evaluation for peripheral neuropathy, right upper extremity; (4) continued a 10 percent evaluation for peripheral neuropathy, left lower extremity; (5) continued a 10 percent evaluation for peripheral neuropathy, right lower extremity; and remanded for additional development the matters of (6) entitlement to service connection for a disability affecting the esophagus, to include GERD, (7) entitlement to service connection for bilateral hearing loss, and (8) entitlement to an increased rating for diabetes mellitus, to include whether the April 2010 reduction in rating from 40 percent to 20 percent was proper.

An interim June 2015 rating decision by the Appeals Management Center found the reduction of the rating for diabetes mellitus was not proper and restored a 40 percent evaluation, effective July 1, 2010.

An August 2016 Board decision (by a VLJ other than the undersigned) (1) denied service connection for bilateral hearing loss and remanded for additional development the matters of (2) entitlement to a rating in excess of 40 percent for diabetes mellitus and (3) entitlement to service connection for a disability affecting the esophagus, to include GERD.

The case is now assigned to the undersigned.


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus is not shown to require insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications of hypertension and erectile dysfunction would not be compensable if separately evaluated.

2. The Veteran's GERD was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.  


CONCLUSION OF LAW

1. The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. Service connection for a disability affecting the esophagus, to include GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), personnel records, and pertinent postservice treatment records, have been obtained. 

With regard to the issue of a rating in excess of 40 percent for diabetes mellitus type II, VA examinations were performed in November 2009, October 2010 and, in accordance with the August 2016 remand, in August 2016.  The examiners reviewed the Veteran's claims file, conducted thorough examinations, provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales.  The Board finds the opinions adequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the Veteran's claim of service connection for a disability affecting the esophagus, to include GERD, VA examinations were performed in April 2015, September 2015 and, in accordance with the August 2016 remand, in August 2016.  The Board finds the August 2016 opinion adequate to adjudicate the claim as it reflects familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence for each issue as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Evaluation of Diabetes Mellitus Type II

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's diabetes mellitus with hypertension and erectile dysfunction is currently rated as 40 percent disabling. 

Diabetes mellitus is rated under Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  "Regulation of activities" has been defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,466  (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).  Note 1 to Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Code 7913. 38 C.F.R. § 4.119, Code 7913.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

In a May 2007 VA primary care note, the Veteran was seen for a reevaluation of his diabetes, hypertension, hyperlipidemia, and erectile dysfunction.  Results of his blood test were not available.  The Veteran's blood pressure was recorded at 137/75.  

In a December 2007 VA primary care note, the Veteran was seen for a reevaluation of his diabetes, hypertension, obesity, and erectile dysfunction.  The Veteran's diabetes "was in good control" and his glycohemoglobin rose from 6.2 to 7.4.  The Veteran's blood pressure was recorded at 143/78.  

In the Veteran's May 2008 claim, he reported that he takes insulin every day.

In a June 2008 VA primary care note, the Veteran was seen for a reevaluation of his diabetes, hypertension, obesity, and hyperlipidemia.  The Veteran's blood test showed marked elevation of glycohemoglobin.  The Veteran was instructed to increase his insulin by 3 units every 3 days until his blood pressure reaches an acceptable range.  The Veteran's blood pressure was recorded at 130/74.  

On July 2008 VA diabetes mellitus examination, it was noted that the Veteran has had diabetes mellitus type II since 1990.  The Veteran reported that his blood sugar was elevated.  He took insulin three times a day and his blood sugars in the morning average 180.  The Veteran reported that he has an elevated blood pressure for 10 years and is on medication to control it.  He has had no diabetic eye or kidney involvement, but he has had numbness and tingling of his feet for six months.  A previous EMG showed peripheral neuropathy.  The Veteran also reported having erectile dysfunction since 1998 which has not been treated.  On physical examination the Veteran's blood pressure was recorded at 130/80, 134/78, and 132/82.  The examiner opined that the Veteran's diabetes mellitus type II was insulin-dependent and on treatment, but not controlled.  The examiner noted that the Veteran has not had ketoacidosis or hypoglycemic reactions, and has not been hospitalized for ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran lost 10 pounds over the last year.  The examiner also noted the Veteran did not have a restriction of activity on account of diabetes.  The Veteran visited his diabetic care provider every 3 months.

On December 2009 VA diabetes mellitus examination, the examiner noted the Veteran had bariatric surgery in December 2008 and has lost nearly 70 pounds.  The Veteran reported some improvement in his management of hypertension and diabetes since the weight loss.  The examiner noted the Veteran has not been hospitalized for ketoacidosis or hypoglycemic reactions in the last year, and the Veteran was not on a restricted diet.  The Veteran visited his diabetic care provider every 6 months.  On physical examination the Veteran's blood pressure was recorded at 129/69, 129/70, and 117/70.   For diabetes mellitus type II, the examiner opined that it was noninsulin dependent, currently well controlled with the use of one injection nightly of insulin and one half table of metformin daily.  For hypertension, the examiner also opined that it was well controlled with the current use of medicine, and is less likely than not related to diabetes.  For erectile dysfunction, the examiner opined that it is as likely as not related to diabetes mellitus.  

On November 2010 VA diabetes mellitus examination, the examiner noted that the Veteran has not had ketoacidosis or hypoglycemic reactions, has not been hospitalized for ketoacidosis or hypoglycemic reactions, is on a restricted diet, and has lost 80 pounds in the past year after gastric bypass surgery.  The examiner also noted the Veteran did not have a restriction of activities on account of diabetes and the Veteran denied any restriction of activities secondary to diabetes.  The Veteran visited his diabetic care provider every 6 months.  The examiner noted that the Veteran had mild nonproliferative diabetic retinopathy on an eye examination in September 2009.  Hypertension and erectile dysfunction were also noted.  On physical examination, the Veteran's blood pressure was recorded at 120/70.  The examiner opined that the Veteran's hypertension is unlikely to be secondary to diabetes since renal function is normal.  The examiner also noted that the Veteran's erectile dysfunction was as likely as not related to diabetes.

In an October 2011 VA primary care note, the Veteran's glucose readings range from 120-159.  His diabetes mellitus was "fairly controlled on metformin."

In a March 2015 VA primary care treatment note, the Veteran's diabetes was found to have worsened.  Metformin was increased.  The Veteran's blood pressure was recorded at 147/87, and 134/80 on recheck.

On August 2016 VA diabetes mellitus examination, the examiner noted the Veteran's diabetes mellitus was managed by a restricted diet and treated by a prescribed oral hypoglycemic agent.  The examiner noted the Veteran did not have a restriction of activities on account of diabetes.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than 2 times per month, and was not hospitalized over the past year for ketoacidosis or hypoglycemia reactions.  The Veteran also did not have unintentional weight loss and loss or strength attributable to diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was considered under stable control on his current metformin dosage, requires no insulin, and no regulation of activities for glycemic control.  

On August 2016 VA male reproductive system condition examination, the examiner noted that the Veteran's erectile dysfunction was first diagnosed in November 1998. The Veteran was not taking continuous medication for his erectile dysfunction.  Orchiectomy, renal dysfunction, and a voiding dysfunction were not shown.  The examiner opined the etiology of the Veteran's erectile dysfunction was multifactorial.  No physical examination was performed per the Veteran's request, but he reported normal anatomy with no penile deformity or abnormality.  

On August 2016 VA hypertension examination, the examiner noted that the Veteran's hypertension was first diagnosed in July 1995.  The blood pressure over the past 5 years range from 130-150/70-80.  The Veteran's treatment plan included taking continuous medication of amlodipine and Lisinopril for his hypertension.  The Veteran's blood pressure was recorded at 136/64, 138/66, and 132/66.  
	
Analysis

The evidence of record during the period on appeal does not support a rating higher than 40 percent for diabetes mellitus type II.  On the July 2008, December 2009, November 2010, and August 2016 VA examinations, there is no evidence of any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. The July 2008 examination noted the Veteran saw his diabetic care provider every three months, and the December 2009 and November 2010 examinations noted he say his diabetic care provider every six months.

The Board notes that the Veteran is service connected for peripheral neuropathies of both upper extremities and both lower extremities, with separate ratings of 10 percent for each extremity.  

Further, a compensable rating is not warranted for the Veteran's hypertension or erectile dysfunction.  A compensable rating for hypertension is warranted when diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication.  See Diagnostic Code 7101.  At no time during the period on appeal was the Veteran's diastolic pressure recorded at 160 or more or was his systolic pressure recorded at 100 or more.  A compensable 20 percent rating for erectile dysfunction is warranted when there is a penis deformity with loss of erectile power.  On August 2016 VA examination, the Veteran reported there was no deformity.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claim for rating in excess of 40 percent for diabetes mellitus type II.  There is no reasonable doubt to resolve in his favor, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.

Service Connection for GERD

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence establishing: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or aggravated by the service connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran's STRs are silent for any diagnosis of, complaints of, or treatment for any disability affecting the Veteran's esophagus. 

On April 1968 pre-induction examination, the Veteran's mouth and throat were clinically evaluated as normal.  The Veteran reported his own health was "good."  He reported that he did not have or ever have ear, nose or throat trouble; frequent indigestion; or stomach, liver, or intestinal trouble.  

On January 1971 release from active duty examination, the Veteran's mouth and throat were clinically evaluated as normal.  The Veteran reported his own health was "good."  He reported that he did not have or ever have ear, nose or throat trouble; frequent indigestion; or stomach, liver, or intestinal trouble.   

In an August 2003 VA treatment note, a diagnosis of GERD was noted.

In an October 2011 VA upper gastrointestinal series marked gastroesophageal reflux occurred.  No hiatus hernia was seen, and the esophagus was otherwise normal in appearance.  

On April 2015 VA esophageal condition examination, the examiner noted the Veteran's GERD was diagnosed in 2001.  The Veteran reported a longstanding history of hoarseness and heartburn.  In 2010 he underwent gastric bypass surgery for weight loss and noted a significant worsening of his symptom.  In 2014 he was evaluated by an ENT and found to have a laryngeal mass which was positive for Non-Hodgkin's lymphoma.  The Veteran underwent radiation therapy, his hoarseness resolved, but he reported continuing heartburn and reflux twice a week at night, usually after eating spicy foods.  He also reported occasional solid food dysphagia and food regurgitation.  The Veteran reported his GERD symptoms were present for 10-15 years and "is uncertain as to whether he had these symptoms while in service".  The examiner opined the Veteran's GERD is less likely than not incurred in, caused by, or aggravated by his service in the military because his STRs are negative for symptoms or diagnosis of GERD or other gastrointestinal disorders, his enlistment and separation exams were negative for GERD, and the Veteran's report on examination was uncertain if he had symptoms during service.  The examiner also noted that "medical records from the 1990s are negative for symptoms of GERD or notation of medical treatment for GERD up until 2001.

On September 2015 VA addendum opinion, the examiner opined that it is less likely than not that the Veteran's GERD was caused by or aggravated by his service connected disabilities or by medications used to treat these disabilities.  The examiner reasoned that "no credible medical authority or literature has confirmed a direct causal or contributory relationship between diabetes, neuropathy, PTSD, or dermatophytosis and GERD."  The examiner opined further that the gastric bypass surgery the Veteran had for obesity in 2010 was the most likely contributor to his symptoms progression, which is supported by the October 2011 upper gastrointestinal series.  The examiner noted that "while prescribed medications may contribute to GERD, this effect is present only for the duration of treatment with the prescribed medicine and would therefore not constitute a permanent progression of symptoms that would qualify as aggravation." The examiner also noted that the Veteran was not on any of his currently prescribed medications in 2001 the time of his GERD diagnosis.

On August 2016 VA esophageal conditions examination, the April 2015 examiner examined the Veteran and added a second addendum to her opinion.  She noted that in addition to her opinions of April 2015 and September 2015, the August 2016 examination "reflects a significant overall improvement in this Veteran's symptoms since his evaluation in 2015.  This is despite a continuation of the trazodone, citalopram, fish oil, metformin, and Lisinopril used for treatment of his other medical conditions."  She further opined that the exacerbations of his symptoms in 2010 and 2015 were in relation to his gastric bypass surgery and his external radiation treatment, respectively, and not related to his service connected diabetes, PTSD, dermatophystosis, hypothyroidism, or neuropathy.  

Analysis

The Veteran is seeking entitlement to service connection for a disability affecting the esophagus, to include as secondary to his service-connected disabilities.

It is not in dispute that the Veteran has a current diagnosis for GERD.  However, the evidence shows that GERD was not manifested in service and the veteran does not assert (nor does the evidence show) that his GERD had its onset during service or in the first year following separation.  The Veteran's STRs do not contain any indication of treatment for any digestive disorders or any complaints or for any disability affecting the esophagus.    Also on April 2015 VA examination, the Veteran was uncertain as to whether he had GERD symptoms during service and reported his GERD symptoms were present for 10-15 years.  GERD was not diagnosed until 2001, nearly thirty years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Board may consider "evidence of a prolonged period without medical complaint, along with other factors[.]").  The Veteran does not assert, nor does the evidence support finding, that his GERD was somehow otherwise related directly to his service.  Accordingly service connection is not warranted on the basis of direct in-service causation.

The remaining theory of entitlement to service connection for GERD is one of secondary service connection.  In this case, the Veteran has established service connection for diabetes mellitus type II, posttraumatic stress disorder (PTSD), peripheral neuropathy bilateral upper extremity, peripheral neuropathy bilateral lower extremity, onychomycosis, and non-Hodgkin's lymphoma.

Whether the Veteran's service connected disabilities have caused or aggravated GERD in a particular patient are complex medical questions beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson with no medical expertise, and does not cite to a supporting medical opinion or medical literature.  

In this case, the only competent evidence in the record that directly addresses these questions is the opinion of the VA examiner in the September 2015 addendum opinion and the August 2016 examination.  In the September 2015 addendum, the examiner opined that it was less likely than not that the Veteran's GERD was caused by or aggravated by his service-connected disabilities or medications used to treat these disabilities.  She cited to the lack of "credible medical authority or literature" establishing a causal or contributory relationship between diabetes, neuropathy, PTSD, or dermatophytosis and the GERD, and identified the Veteran's gastric bypass surgery as the most likely contributor to the worsening of his GERD symptoms.  The examiner also noted that while the Veteran's prescribed medication "may contribute to GERD," such an effect would only be present for the duration of treatment, and the Veteran was not on any of his current medications when diagnosed with GERD.  On August 2016 examination, the examiner added that the Veteran's symptoms had improved since being examined in 2015, even though he was being treated with the same medications.  She also noted that the worsening of his symptoms in 2010 and 2015 were connected to his gastric bypass surgery and radiation treatment. 

The Board finds that the VA examiner's rationale persuasively explains why the Veteran's GERD was not caused or aggravated by his service-connected disabilities.  Because the examiner's discussion demonstrated familiarity with the record (and, specifically, the Veteran's medical history) and included a rationale that is not contradicted by the factual record, the opinion is probative evidence in this matter.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgement on a medical question and the essential rationale for that opinion).

While the examiner notes the Veteran's symptoms may have been temporary worsened by the medication used to treat his service-connected disabilities, the Board notes the term "aggravation" refers to a permanent worsening of the condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the base line level of disability.  The examiner identified that the Veteran's symptoms had improved since 2015.  Accordingly, the Veteran's GERD was not permanently worsened by the medication used to treat his service-connected disabilities.

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's GERD is causally linked to his military service, or to his service-connected disabilities.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied. 

Again, the Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to a rating in excess of 40 percent for diabetes mellitus is denied.


Entitlement to service connection for a disability affecting the esophagus, to include GERD is denied. 


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


